 

Exhibit 10.2



PLEDGE AND SECURITY AGREEMENT

 

MADE BY

 

THERAVANCE BIOPHARMA R&D, INC., AS EQUITYHOLDER,

 

IN FAVOR OF

 

U.S. BANK NATIONAL ASSOCIATION,
A NATIONAL BANKING ASSOCIATION,
AS TRUSTEE

 

Dated as of February 28, 2020 

 



 



 

Table of Contents

 

  Page     Article I RULES OF CONSTRUCTION AND DEFINED TERMS 2 Section 1.1   
Rules of Construction and Defined Terms 2       Article II PLEDGE 2 Section
2.1    Pledge 2     Article III DELIVERY OF ISSUER PLEDGED COLLATERAL 3 Section
3.1    Delivery of Issuer Pledged Collateral 3 Section 3.2    Capital Securities
3     Article IV REPRESENTATIONS AND WARRANTIES 4 Section 4.1    Representations
and Warranties 4     Article V SUPPLEMENTS; FURTHER ASSURANCES 6 Section 5.1   
Supplements 6

Section 5.2   

Further Assurances

6     Article VI COVENANTS 6 Section 6.1   No Sale and No Liens 6 Section 6.2   
Notices 7 Section 6.3    Voting Rights 7 Section 6.4    Distributions 7 Section
6.5    Capital Securities 8 Section 6.6    Legal Existence 8 Section 6.7   
Compliance with Laws 8 Section 6.8    Modifications 8 Section 6.9    No
Liquidation or Dissolution 8 Section 6.10    Monies Held in Trust 8 Section
6.11    No Claims 8 Section 6.12    Notice to Trustee 9 Section 6.13    Other
Covenants 9     Article VII TRUSTEE APPOINTED ATTORNEY-IN-FACT 10 Section 7.1   
Trustee Appointed Attorney-In-Fact 10     Article VIII REASONABLE CARE 10
Section 8.1    Reasonable Care 10     Article IX NO LIABILITY 10 Section 9.1   
No Liability 10

 



i

 

 

Article X REMEDIES UPON EVENT OF DEFAULT 11 Section 10.1    Remedies Upon Event
of Default 11     Article XI PURCHASE OF THE ISSUER PLEDGED COLLATERAL 13
Section 11.1    Purchase of the Issuer Pledged Collateral 13     Article XII
EXPENSES 13 Section 12.1    Expenses 13     Article XIII NO WAIVER; REMEDIES 14
Section 13.1    No Waiver; Remedies 14     Article XIV AMENDMENTS 14 Section
14.1    Amendments 14     Article XV RELEASE; TERMINATION 14 Section 15.1   
Release; Termination 14     Article XVI NOTICES 15 Section 16.1    Notices 15  
  Article XVII CONTINUING SECURITY INTEREST 15 Section 17.1    Continuing
Security Interest 15     Article XVIII SECURITY INTEREST ABSOLUTE 15 Section
18.1    Security Interest Absolute 15 Section 18.2    Obligations of
Equityholders Several and Not Joint 16     Article XIX INDEMNITY 16 Section
19.1    Indemnity 16     Article XX OBLIGATIONS SECURED BY ISSUER PLEDGED
COLLATERAL 17 Section 20.1    Obligations Secured by Issuer Pledged Collateral
17     Article XXI SEVERABILITY 17 Section 21.1    Severability 17     Article
XXII COUNTERPARTS; EFFECTIVENESS 17 Section 22.1    Counterparts; Effectiveness
17     Article XXIII REINSTATEMENT 18 Section 23.1    Reinstatement 18

  



ii

 

 



Article XXIV SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL; SERVICE OF
PROCESS 18     Section 24.1    SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL;
SERVICE OF PROCESS 18     Article XXV GOVERNING LAW 19 Section 25.1    GOVERNING
LAW 19     Article XXVI TABLE OF CONTENTS AND HEADINGS 19 Section 26.1    Table
of Contents and Headings 19     Article XXVII CONVERSION OF CURRENCY; WAIVER OF
IMMUNITY 19 Section 27.1    Currency Conversion 19 Section 27.2    Judgment
Currency 20 Section 27.3    Waiver of Immunity 20

 

Annex ARules of Construction and Defined Terms

 



iii

 

 

 

PLEDGE AND SECURITY AGREEMENT

 

This PLEDGE AND SECURITY AGREEMENT, dated as of February 28, 2020 (this “Pledge
and Security Agreement”), is made by Theravance Biopharma R&D, Inc., a Cayman
Islands exempted company (“Theravance Biopharma R&D”), as the equityholder (in
such capacity, the “Equityholder”) of Triple Royalty Sub II LLC, a Delaware
limited liability company, as the issuer (the “Issuer”), in favor of U.S. Bank
National Association, a national banking association, not in its individual
capacity but solely as the trustee (the “Trustee”) under the Indenture, dated as
of the date hereof, by and between the Issuer, the Trustee, and solely with
respect to Sections 2.11(o) and 2.11(p) thereof, Theravance Biopharma, Inc., a
Cayman Islands exempted company.

 

W I T N E S S E T H :

 

WHEREAS, contemporaneously with the execution and delivery of this Pledge and
Security Agreement, pursuant to the Sale and Contribution Agreement, dated as of
the date hereof, by and among Theravance Biopharma R&D, as the transferor (in
such capacity, the “Transferor”), the Issuer, as the transferee (in such
capacity, the “Transferee”), and solely with respect to Articles V and IX and
Sections 6.7, 8.2, 8.3 and 8.4 thereof, Theravance Biopharma, Inc., a Cayman
Islands exempted company, the Transferor has sold and contributed to the
Transferee all of the Transferor’s right, title and interest as a holder of the
Issuer Class C Units, including the Issuer Class C Units and any and all of the
economic rights and governance, voting and other consensual rights that may
arise as a holder of the Issuer Class C Units under the TRC LLC Agreement;
provided, however, that the distribution of net cash payments to the Issuer from
Theravance Respiratory Company, LLC, a Delaware limited liability company (“TRC
LLC”), will commence with the payment related to the payment of royalties by GSK
to TRC LLC in the first fiscal quarter of 2020;

 

WHEREAS, contemporaneously with the execution and delivery of this Pledge and
Security Agreement, pursuant to the Indenture, the Issuer has issued its
Original Notes to the Noteholders;

 

WHEREAS, in order to secure the repayment of such Original Notes, any
Subordinated Notes and any Refinancing Notes, the Issuer shall, except as
otherwise expressly provided in the Indenture, grant a security interest in all
of its property and rights to the Trustee for the benefit of the Noteholders in
accordance with the terms and conditions thereof; and

 

WHEREAS, in addition to the grant of security interest by the Issuer to the
Trustee as set forth in the preceding recital, in order to further secure
repayment of the Original Notes, any Subordinated Notes and any Refinancing
Notes, the Equityholder has agreed to pledge all of the Capital Securities of
the Issuer owned by the Equityholder to the Trustee for the benefit of the
Noteholders.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and in order to induce the Noteholders to purchase the Original
Notes issued pursuant to the Indenture, the Equityholder agrees for the benefit
of the Trustee on behalf of each Noteholder, as follows:

 





 

 

Article I

 

RULES OF CONSTRUCTION AND DEFINED TERMS

 

Section 1.1            Rules of Construction and Defined Terms. Capitalized
terms used but not otherwise defined in this Pledge and Security Agreement shall
have the respective meanings given to such terms in Annex A attached hereto,
which is hereby incorporated by reference herein. The rules of construction set
forth in Annex A attached hereto shall apply to this Pledge and Security
Agreement and are hereby incorporated by reference herein. Not all terms defined
in Annex A are used in this Pledge and Security Agreement.

 

Article II

 

PLEDGE

 

Section 2.1           Pledge. As security for the punctual payment and
performance of the Secured Obligations as and when due and subject to and in
accordance with the provisions of this Pledge and Security Agreement, the
Equityholder hereby pledges, grants, assigns, hypothecates, transfers and
delivers (subject to Section 3.1) to the Trustee, its successors and assigns,
for the security and benefit of the Noteholders, a continuing security interest
in all of the Equityholder’s right, title and interest in, to and under the
following property, whether now owned or existing or hereafter acquired or
arising (the “Issuer Pledged Collateral”):

 

(a)           all of the Equityholder’s Capital Securities in the Issuer,
whether now owned or acquired in the future, and all certificates, agreements
and other instruments, if any, representing such Capital Securities, including,
without limitation all management, voting and member status rights with respect
to the Issuer (the “Issuer Pledged Equity”);

 

(b)            the right to receive all monies and property representing a
distribution in respect of the Issuer Pledged Equity (except those representing
proceeds of the issuance of the Original Notes, any Subordinated Notes or any
Refinancing Notes to the extent not applicable to any Redemption of the Notes),
whether by way of distribution, redemption, liquidation payments, repurchase or
otherwise;

 

(c)            all substitutions, replacements and additions to any of the
Issuer Pledged Collateral;

 

(d)            any and all of the economic rights and governance, voting and
other commercial rights that may arise as or for the benefit of a holder of any
of the Issuer Pledged Collateral;

 

(e)           any rights related to the Equityholder’s capital account in the
Issuer in respect of the Issuer Pledged Equity; and

 

(f)           all proceeds of and to the Issuer Pledged Equity and any of the
foregoing, including all shares, securities, rights, monies or other property
accruing, offered or issued at any time by way of redemption, conversion,
exchange, substitution, preference, option or otherwise in respect of the Issuer
Pledged Equity; provided, however, that all of the proceeds received or unbilled
but to be received by the Equityholder in respect of any sale, transfer or other
disposition of such Issuer Pledged Equity shall be excluded (x) to the extent
such Issuer Pledged Equity remains or concurrently therewith becomes subject to
this Pledge and Security Agreement and (y) such sale, transfer or other
disposition is permitted pursuant to Sections 6.1 and 17.1;

 



2

 

 

TO HAVE AND TO HOLD the Issuer Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Trustee, its successors and assigns, subject to the terms and
conditions set forth herein.

 

Article III

 

DELIVERY OF ISSUER PLEDGED COLLATERAL

 

Section 3.1           Delivery of Issuer Pledged Collateral. Contemporaneously
with the execution of this Pledge and Security Agreement, the Equityholder shall
deliver or cause to be delivered to the Trustee, to the extent not previously
delivered, (a) any and all certificates and other instruments evidencing the
Issuer Pledged Equity then held in the form of certificates or other instruments
by the Equityholder, together with undated stock powers or assignments of such
certificates duly executed and signed in blank, including Membership Interest
Certificate No.1 of 100% of the Issuer dated the Closing Date, (b) any and all
certificates or other instruments or documents representing any of the Issuer
Pledged Collateral then held by the Equityholder and (c) all other property
comprising part of the Issuer Pledged Collateral then held in the form of
certificates or other instruments by the Equityholder with proper instruments of
assignment or transfer duly executed and such other instruments or documents as
may be reasonably necessary to effect the purposes contemplated hereby.

 

Section 3.2            Capital Securities. If the Equityholder shall become
entitled to receive or shall receive, in respect of the Issuer Pledged Equity,
any Capital Securities, options, warrants, rights or other similar property,
including any certificate representing any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital (whether
as an addition to, in substitution of or in exchange for such Issuer Pledged
Equity or otherwise), the Equityholder agrees:

 

(a)            to accept the same as the agent of the Trustee;

 

(b)            to hold the same in trust on behalf of and for the benefit of the
Trustee and the Noteholders and separate and apart from its other property; and

 

(c)            to deliver any and all certificates or instruments evidencing the
same to the Trustee on or before the close of business on the fifth Business Day
following the receipt thereof by the Equityholder, in the exact form received,
with the endorsement or assignment in blank of the Equityholder when necessary
and with appropriate undated irrevocable proxies duly executed in blank (with
signatures properly guaranteed), to be held by the Trustee, subject to the terms
of this Pledge and Security Agreement, as additional Issuer Pledged Collateral.

 



3

 

 

Article IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1            Representations and Warranties. The Equityholder
represents and warrants to the Trustee, as of the date the Equityholder becomes
a party to this Pledge and Security Agreement, as follows:

 

(a)             The Equityholder has been duly incorporated with limited
liability and is validly existing and in good standing under the laws of its
jurisdiction and has all licenses, permits, franchises and governmental
authorizations necessary to carry on its business as now being conducted and
shall appoint and employ agents or attorneys in each jurisdiction where it shall
be necessary to take action under this Pledge and Security Agreement. So long as
Theravance Biopharma R&D is the Equityholder, the registered office of the
Equityholder is located in the Cayman Islands. The Equityholder is duly licensed
or qualified to do business in good standing in each jurisdiction in which such
qualification or good standing is required by Applicable Law, except where the
failure to be so qualified or in good standing would not be a Material Adverse
Change. The Equityholder has the full power and authority to own the property it
purports to own and to carry on its business as presently conducted and as
proposed to be conducted.

 

(b)            The Equityholder is the sole legal and beneficial owner of the
Issuer Pledged Collateral, free and clear of any Lien other than the Lien
created pursuant to this Pledge and Security Agreement and the Indenture or
other Permitted Liens. No security agreement, financing statement or other
public notice with respect to all or any part of the Issuer Pledged Collateral
is on file or of record in any public office, except such as may have been filed
in favor of the Trustee pursuant to this Pledge and Security Agreement and the
Indenture.

 

(c)            The consummation of the transactions contemplated hereby has been
duly and validly authorized by the Equityholder. The Equityholder has full power
to execute and deliver this Pledge and Security Agreement and to perform its
obligations hereunder and to pledge all the Issuer Pledged Collateral pursuant
to this Pledge and Security Agreement. This Pledge and Security Agreement has
been duly authorized, executed and delivered by the Equityholder. This Pledge
and Security Agreement constitutes a legal, valid and binding obligation of the
Equityholder enforceable against the Equityholder in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
moratorium or other similar Applicable Laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (whether considered in a suit at law or in equity). All requisite action
has been taken by the Equityholder to make this Pledge and Security Agreement
valid and binding upon the Equityholder.

 

(d)             All necessary governmental approvals and consents of other
parties (including directors, officers, partners, members, managers or creditors
of the Equityholder) have been obtained that are required (i) for the execution,
delivery and performance by the Equityholder of this Pledge and Security
Agreement or (ii) for the pledge by the Equityholder of the Issuer Pledged
Collateral pursuant to this Pledge and Security Agreement (except as may be
required (w) in connection with filings of any UCC financing statements, (x) in
connection with any disposition of all or any part of the Issuer Pledged
Collateral under any Applicable Laws affecting the offering and sale of
securities generally, (y) under Applicable Laws and applicable interpretations
thereof providing for the supervision or regulation of the banking or trust
businesses generally and applicable to the Trustee and (z) with respect to the
Trustee as a result of any relationship that the Trustee may have with Persons
not parties to, or any activity or business the Trustee may conduct other than
pursuant to, any of the Transaction Documents).

 



4

 

 

(e)            This Pledge and Security Agreement creates a valid security
interest in the Issuer Pledged Collateral securing the Secured Obligations, and
the Equityholder has done such other acts, if any, reasonably requested by the
Trustee to perfect the security interest in the Issuer Pledged Collateral
granted hereunder (including permitting the Trustee to file any appropriate UCC
financing statement against the Equityholder). The Equityholder has taken such
other action, if any, as may be required under the laws of its jurisdiction to
ensure the validity, perfection and priority of the security interests of the
Trustee in the Issuer Pledged Collateral.

 

(f)            The execution, delivery and performance by the Equityholder of
this Pledge and Security Agreement and the consummation of the transactions
contemplated by this Pledge and Security Agreement with respect to the
Equityholder do not (i) violate the provisions of the memorandum and articles of
association of the Equityholder, (ii) violate the provisions of any Applicable
Law (including any Applicable Law relating to usury matters), regulation or
order of any Governmental Authority applicable to the Equityholder except where
such violation would not be a Material Adverse Change, (iii) result in a breach
of, or constitute a default under, any material agreement relating to the
management or affairs of the Equityholder, or any indenture, credit agreement or
loan agreement or any other similar material agreement, lease or instrument to
which the Equityholder is a party or by which the Equityholder or any of its
material properties may be bound (which default or breach has not been
permanently waived by the other party to such document) or (iv) result in or
create any Lien (other than Permitted Liens) under, or require any consent that
has not been obtained under, any indenture (including the Indenture), credit
agreement or loan agreement or any other material agreement, instrument or
document or the provisions of any order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority, binding upon the Issuer
Pledged Collateral.

 

(g)           There are no proceedings and there is no action, suit or
proceeding at law or in equity or by or before any Governmental Authority now
pending against the Equityholder or, to the best knowledge of the Equityholder,
threatened against the Equityholder that questions the validity or legality of
or seeks damages in connection with this Pledge and Security Agreement or that
seeks to prevent the consummation of any of the transactions contemplated by
this Pledge and Security Agreement.

 

(h)            The percentage of limited liability company interests of Issuer
Pledged Equity held by the Equityholder is set forth under the Equityholder’s
signature hereto.

 

(i)             The Issuer Pledged Equity constitutes “certificated securities”
under Article 8 of the Delaware Uniform Commercial Code.

 



5

 

 

Article V

 

SUPPLEMENTS; FURTHER ASSURANCES

 

Section 5.1             Supplements. The Equityholder agrees that, at any time
and from time to time, at the Equityholder’s expense, the Equityholder will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary, or may be reasonably requested by the
Trustee (acting at the Direction of Noteholders holding a majority of the
Outstanding Principal Balance of the Senior Class of Notes) in order to perfect
the security interest of the Trustee in the Issuer Pledged Collateral and to
carry out the provisions of this Pledge and Security Agreement or to enable the
Trustee to exercise and enforce its rights and remedies hereunder with respect
to any Issuer Pledged Collateral. The Equityholder hereby authorizes the Trustee
to file (or cause to be filed) such UCC financing statements or continuation
statements, or amendments thereto, and such other instruments or notices as may
be necessary to perfect and preserve the security interests and other rights
granted or purported to be granted to the Trustee hereby in respect of the
Issuer Pledged Collateral. With respect to the foregoing and the grant of the
security interest hereunder, the Equityholder hereby authorizes the Trustee to
file or cause to be filed one or more financing or continuation statements, and
amendments thereto, relative to all or any part of the Issuer Pledged
Collateral. The authorization set forth in this Section 5.1 shall not relieve
the Equityholder of the primary obligation to file any such instruments as set
forth herein.

 

Section 5.2            Further Assurances. If the Equityholder fails to perform
any agreement contained herein on its part after receipt of a written request to
do so from the Trustee (it being understood that no such request need be given
after the occurrence and during the continuance of an Event of Default), the
Trustee may (but shall not be obligated to) itself perform, or cause performance
of, such agreement, in which case the expenses of the Trustee, including the
reasonable fees and expenses of its counsel, incurred in connection therewith
shall be payable by the Equityholder under Section 12.1 to the extent the
Equityholder would have otherwise been responsible therefor under this Pledge
and Security Agreement.

 

Article VI

 

COVENANTS

 

Section 6.1            No Sale and No Liens. The Equityholder agrees that,
without the consent of the Trustee pursuant to Section 9.1 or Section 9.2 of the
Indenture, as applicable, it will not, other than in connection with the
Restructuring, (a) sell or otherwise dispose of the Issuer Pledged Collateral or
any interest therein or obligation thereunder or (b) except for Permitted Liens,
create or permit to exist any Lien upon or with respect to any of the Issuer
Pledged Collateral or any interest therein; provided, however, that, so long as
no Event of Default has occurred and is continuing in respect of which the
Equityholder has received written notice from the Trustee or otherwise has
actual knowledge thereof, the Equityholder will be entitled to sell, contribute,
assign, transfer, convey or grant the Issuer Pledged Equity (x) subject to the
Lien of this Pledge and Security Agreement and (y) so long as (i) such Issuer
Pledged Equity in the hands of each transferee remains subject to the pledge
under this Pledge and Security Agreement, (ii) the Trustee shall have been
provided with an Opinion of Counsel as to the continuing validity of such pledge
and perfection of the security interest of the Trustee therein and a written
acknowledgement from the transferee that it is acquiring such Issuer Pledged
Equity subject to such pledge and security interest and making representations
and warranties to the effect set forth in Article IV, (iii) the Trustee shall
have been provided with an Opinion of Counsel from a law firm with a nationally
recognized tax practice that such sale, contribution, assignment, transfer,
conveyance or granting should not cause a “significant modification” of the
Notes for U.S. federal income tax purposes; provided, however, that,
notwithstanding the foregoing, the Trustee shall not be required to be provided
with such an Opinion of Counsel if there has been a change in Applicable Law and
counsel to the Equityholder determines in good faith that it is unable to render
such an Opinion of Counsel (whereas it would have been able to render such an
Opinion of Counsel had the change in Applicable Law not occurred), (iv) the
transferee agrees in writing for the benefit of the Trustee to be bound by the
provisions of this Pledge and Security Agreement and (v) the transferee is not
subject to U.S. federal withholding tax in respect of the Class C Distributions.

 



6

 

 

Section 6.2            Notices. The Equityholder shall promptly provide the
Trustee with copies of all notices and other communications received by the
Equityholder with respect to any Issuer Pledged Collateral registered in the
name of the Equityholder that could adversely affect in any material respect the
validity, perfection or priority of the pledge of the Issuer Pledged Collateral
owned by it pursuant to this Pledge and Security Agreement.

 

Section 6.3            Voting Rights. So long as the Equityholder is the owner
of the Issuer Pledged Collateral, notwithstanding anything to the contrary in
this Pledge and Security Agreement or any other Transaction Document, unless an
Event of Default has occurred and is continuing in respect of which the
Equityholder has received written notice from the Trustee or otherwise has
actual knowledge thereof, the Equityholder may exercise any and all voting and
consensual powers pertaining to the Issuer Pledged Collateral or any part
thereof for any purpose not inconsistent with this Pledge and Security Agreement
or the Indenture. If an Event of Default has occurred and is continuing in
respect of which the Equityholder has received written notice from the Trustee,
the Equityholder shall not be entitled to exercise any of the powers described
in the preceding sentence as to the Issuer Pledged Collateral, which powers
shall be exercised exclusively by the Trustee.

 

Section 6.4            Distributions. So long as no Event of Default has
occurred and is continuing in respect of which the Equityholder has received
written notice from the Trustee or otherwise has actual knowledge thereof, the
Equityholder may receive and retain any cash distributions (including wire
transfers of immediately available funds or payments by check) on the Issuer
Pledged Equity. If an Event of Default has occurred and is continuing in respect
of which the Equityholder has received written notice from the Trustee or
otherwise has actual knowledge thereof, the Equityholder shall not be entitled
to receive any subsequent cash distributions (including wire transfers of
immediately available funds or payments by check) on the Issuer Pledged Equity
and, unless otherwise agreed by the Senior Trustee at the Direction of
Noteholders holding a majority of the Outstanding Principal Balance of the
Senior Class of Notes, all such subsequent distributions otherwise payable or
distributable thereafter in respect of the Equityholder’s Issuer Pledged
Collateral shall constitute Issuer Pledged Collateral. All non-cash dividends
and distributions automatically shall be part of the Issuer Pledged Collateral
and shall be promptly delivered to the Trustee.

 



7

 

 

Section 6.5            Capital Securities. The Equityholder agrees that it will
not accept any Capital Securities of the Issuer or any rights or options to
acquire any such Capital Securities, each in addition to or in substitution for
the Issuer Pledged Collateral, without prior written consent from the Trustee
pursuant to Section 9.1 or Section 9.2 of the Indenture, as applicable, unless
the foregoing are pledged to the Trustee pursuant hereto.

 

Section 6.6            Legal Existence. The Equityholder shall preserve and
maintain (a) its legal existence as an entity in good standing under the laws of
its jurisdiction and (b) its qualification to do business in every jurisdiction
where the ownership of its properties and the nature of its business require it
to be so qualified and where the failure to be so qualified would have a
material adverse effect on the security interest created by this Pledge and
Security Agreement in respect of the Issuer Pledged Collateral owned by it;
provided, that the foregoing shall not prohibit the Equityholder from (i) taking
any action in connection with the Restructuring or (ii) entering into any
merger, consolidation or amalgamation with, or selling or otherwise transferring
all or substantially all of its assets to, any other Person if the Equityholder
is the continuing or surviving entity or if the surviving or continuing or
acquiring entity assumes (either expressly or by operation of law) all of the
obligations of the Equityholder under the Transaction Documents.

 

Section 6.7            Compliance with Laws. The Equityholder shall comply with
all Applicable Laws, and obtain, maintain and comply with all government
approvals as shall now or hereafter be necessary under Applicable Law, in each
case in connection with the making and performance by the Equityholder of any
material provision of this Pledge and Security Agreement in respect of the
Issuer Pledged Collateral owned by it.

 

Section 6.8            Modifications. The Equityholder shall not agree to or
permit any amendment, supplement, modification, cancellation or termination of,
or waiver with respect to, any of the provisions of any of the organizational
documents of the Issuer if any such amendment, supplement, modification,
cancellation, termination or waiver would result in a material adverse change in
respect of the validity, perfection or priority of the pledge of the Issuer
Pledged Collateral owned by it pursuant to this Pledge and Security Agreement or
the exercise of the rights by the Trustee of the rights granted to it hereunder
in respect thereof.

 

Section 6.9            No Liquidation or Dissolution. Without the prior written
direction by the Trustee pursuant to Section 9.1 or Section 9.2 of the
Indenture, as applicable, the Equityholder shall not take any action to
liquidate, dissolve or terminate the Issuer, or to authorize or cause any such
liquidation, dissolution or termination, until all of the Secured Obligations
are paid in full.

 

Section 6.10         Monies Held in Trust. Subject to Section 6.4, the
Equityholder shall hold all monies received by it that constitute Issuer Pledged
Collateral (including any payment or other benefit in breach of this Section
6.10 or Section 6.11) in trust for the Trustee for the benefit of the
Noteholders.

 

Section 6.11         No Claims. Subject to Section 6.4, the Equityholder shall
not claim payment, whether directly or by set-off, Lien, counterclaim or
otherwise, of any amount that may be or has become due to the Equityholder from
the Issuer (other than in accordance with Section 3.6(a) of the Indenture, net
proceeds of the issuance of any Subordinated Notes and net proceeds of the
issuance of the Original Notes) until all of the Secured Obligations have been
paid in full, other than if any amount received in respect thereof becomes
Issuer Pledged Collateral or is entitled to become Issuer Pledged Collateral or
to prevent a claim from becoming time-barred.

 



8

 

 

Section 6.12         Notice to Trustee. Upon any sale, contribution, assignment,
transfer, conveyance or granting of any Issuer Pledged Equity by the
Equityholder, the Equityholder shall cause the transferee (and, if any Issuer
Pledged Equity is retained by the Equityholder, the Equityholder) to provide the
Trustee with executed signature pages to this Pledge and Security Agreement,
which shall set forth the percentage of limited liability company interests of
Issuer Pledged Equity held by the transferee and, if applicable, the
Equityholder. The Equityholder will provide two Business Days prior written
notice of the Restructuring to the Trustee.

 

Section 6.13          Other Covenants. The Equityholder shall:

 

(a)            file all tax returns and reports required by Applicable Law to be
filed by it and pay all taxes required to be paid by it, except any such taxes
that are being diligently contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP have been set aside on its
books, and it shall not file any tax return or report under any name other than
its exact legal name;

 

(b)           prior to the Restructuring, maintain, and shall cause the Issuer
to maintain, the status of the Issuer as an entity that is not classified as a
corporation or publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes;

 

(c)           cause the Issuer to use commercially reasonable efforts to file
any form (or comply with any other administrative formalities) required for an
exemption from or a reduction of any withholding tax for which the Issuer is
eligible;

 

(d)           treat the Notes as indebtedness for U.S. federal income tax
purposes;

 

(e)           maintain in place all policies and procedures, and take and
continue to take all actions, subject to the procedures and policies of the
Indenture, relating to the separateness of the Issuer and Theravance Biopharma
R&D;

 

(f)            not take any action to cause the Issuer (except as required by
Applicable Law) to become subject to any Voluntary Bankruptcy or Involuntary
Bankruptcy;

 

(g)           not institute against the Issuer, or join any Person in
instituting against the Issuer, any Voluntary Bankruptcy or Involuntary
Bankruptcy until one year and one day after the date on which the Notes have
been paid in full;

 

(h)           not cause the Issuer to petition for a Voluntary Bankruptcy or an
Involuntary Bankruptcy before one year and one day have elapsed since the Notes
have been paid in full or, if longer, the applicable preference period then in
effect;

 

(i)            cause the Issuer Pledged Equity to continue to constitute
certificated securities under the Delaware Uniform Commercial Code; and

 

(j)            not pass a resolution to cause the Issuer to be liquidated before
one year and two days have elapsed since the Notes have been paid in full.

 



9

 

 

Article VII

 

TRUSTEE APPOINTED ATTORNEY-IN-FACT

 

Section 7.1            Trustee Appointed Attorney-In-Fact. The Equityholder
hereby appoints the Trustee, or any Person (including any officer or agent) whom
the Trustee may designate, as the Equityholder’s true and lawful
attorney-in-fact, with full irrevocable power and authority in the place and
stead of the Equityholder and in the name of the Equityholder or in its own
name, at the Equityholder’s cost and expense, from time to time in the Trustee’s
reasonable discretion to take any action and to execute any instrument that the
Trustee may reasonably deem necessary or advisable to enforce its rights under
this Pledge and Security Agreement, including authority to receive, endorse and
collect all instruments made payable to the Equityholder representing any
distribution, interest payment or other payment in respect of the Issuer Pledged
Collateral or any part thereof and to give full discharge for the same and to
sign, complete and deliver all transfers, proxies and letters of resignation;
provided, however, that such attorney-in-fact of the Equityholder shall not be a
Restricted Party and the Trustee shall not exercise its powers under this
Section 7.1 unless an Event of Default has occurred and is continuing and unless
so instructed by the Noteholders pursuant to and in accordance with the
Indenture; provided, further, that if there is more than one Equityholder, the
Trustee will enforce its rights and exercise its remedies against all
Equityholders ratably and shall not enforce its rights or exercise its remedies
against one Equityholder without similarly enforcing its rights and exercising
its remedies against all Equityholders in the same manner.

 

Article VIII

 

REASONABLE CARE

 

Section 8.1           Reasonable Care. The Trustee shall be deemed to have
exercised reasonable care in the custody and preservation of the Issuer Pledged
Collateral in its possession if the Issuer Pledged Collateral is accorded
treatment substantially equivalent to that which the Trustee accords its own
property of the type of which the Issuer Pledged Collateral consists, it being
understood that the Trustee shall have no responsibility for (a) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Issuer Pledged Collateral, whether or not the
Trustee has or is deemed to have knowledge of such matters, or (b) taking any
necessary steps to preserve rights against any parties with respect to any
Issuer Pledged Collateral absent its gross negligence or willful misconduct.

 

Article IX

 

NO LIABILITY

 

Section 9.1            No Liability. Neither the Trustee nor any of its
directors, officers, employees or agents shall be deemed to have assumed any of
the liabilities or obligations of the Equityholder as a result of the pledge and
security interest granted under or pursuant to this Pledge and Security
Agreement. In the absence of gross negligence or willful misconduct, the Trustee
or any of its directors, officers, employees or agents shall not be liable for
any failure to collect or realize upon the Secured Obligations or any collateral
security or guarantee therefor, or any part thereof, or for any delay in so
doing nor shall it be under any obligation to take any action whatsoever with
regard thereto.

 



10

 

 

Article X

 

REMEDIES UPON EVENT OF DEFAULT

 

Section 10.1          Remedies Upon Event of Default. Subject to Section 4.3 of
the Indenture and to the extent permitted by Applicable Law, if an Event of
Default shall have occurred and be continuing and the Trustee shall have given
written notice of such Event of Default to the Equityholder:

 

(a)           The Trustee may exercise the power of attorney described in
Section 7.1 with respect to any of the certificates or other instruments
delivered pursuant to Section 3.1 with respect to the Issuer Pledged Collateral
and may sign, complete and deliver all transfers, proxies and letters of
resignation and do all acts and things that the Trustee may in its absolute
discretion specify to enable or assist the Trustee to perfect or improve its
security over the Capital Securities, to vest ownership of the Capital
Securities in the Trustee or its nominee, to provide that the Trustee is
registered as the holder of the Capital Securities, to exercise any rights or
powers attaching to the Capital Securities, to sell the Capital Securities or
otherwise to enforce any of the rights of the Trustee under this Pledge and
Security Agreement.

 

(b)           The Trustee may exercise in respect of the Issuer Pledged
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party on
default under the UCC, to the extent permitted by Applicable Law or the UCC as
then in effect in any applicable jurisdiction, and the Trustee may also in its
sole discretion, without notice except as specified below or except as required
by mandatory provisions of the UCC and other Applicable Law, sell, subject to
Section 11.1, the Issuer Pledged Collateral or any part thereof in one or more
parcels at public or private sale or at any of the Trustee’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Trustee may deem commercially
reasonable, irrespective of the impact of any such sales on the market price of
the Issuer Pledged Collateral at any such sale. Each purchaser at any such sale
shall hold the property, sold absolutely, free from any claim or right on the
part of the Equityholder, and the Equityholder hereby waives (to the extent
permitted by Applicable Law) all rights of redemption, stay and/or appraisal
that it now has or may at any time in the future have under any Applicable Law
now existing or hereafter enacted. The Equityholder agrees that, to the extent
notice of sale shall be required by Applicable Law, at least ten days’ notice to
the Equityholder of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification.
The Trustee shall not be obligated to make any sale of Issuer Pledged Collateral
regardless of notice of sale having been given. The Trustee may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. The Trustee shall incur no liability as
a result of the sale of the Issuer Pledged Collateral, or any part thereof, at
any public or private sale, absent gross negligence or willful misconduct.

 



11

 

 

(c)           The Equityholder recognizes that the Trustee may elect in its sole
discretion to sell all or a part of the Issuer Pledged Collateral to one or more
purchasers in privately negotiated transactions in which the purchasers will be
obligated to agree, among other things, to acquire the Issuer Pledged Collateral
for their own account, for investment and not with a view to the distribution or
resale thereof. The Equityholder acknowledges that any such private sales may be
at prices and on terms less favorable than those obtainable through a public
sale (including a public offering made pursuant to a registration statement
under the Securities Act), and the Equityholder and the Trustee agree that such
private sales shall be deemed to have been made in a commercially reasonable
manner and that the Trustee has no obligation to engage in public sales or to
delay sale of any Issuer Pledged Collateral to permit the Issuer to register the
Issuer Pledged Collateral for a form of public sale thereof requiring
registration under the Securities Act.

 

(d)           Any cash held by the Trustee as Issuer Pledged Collateral and all
cash proceeds received by the Trustee in respect of any sale of, collection from
or other realization upon all or any part of the Issuer Pledged Collateral
shall, as soon as reasonably practicable, be applied (after payment of any
amounts payable to the Trustee pursuant to Section 12.1) by the Trustee first,
to the payment of the costs and expenses of such sale, collection or other
realization, if any, including reasonable out-of-pocket costs and expenses of
the Trustee (including the reasonable fees and out-of-pocket expenses of its
counsel), and all reasonable expenses, liabilities and advances made or incurred
by the Trustee in connection therewith, second, to the payment of the Secured
Obligations in accordance with the terms of the Indenture (including Section
4.14 thereof) and third, to the Equityholder or its successors or assigns in
respect of its respective Issuer Pledged Collateral as indicated on the
signature page hereto (or pursuant to Section 6.12) and in respect to its
respective portion of the proceeds from any sale of, collection from or other
realization upon all or any part of the Issuer Pledged Collateral.

 

(e)           The Equityholder agrees that:

 

(i)             in any sale of any of the Issuer Pledged Collateral, whenever an
Event of Default shall have occurred and be continuing, the Trustee is hereby
authorized to comply with any limitation or restriction in connection with such
sale as it may be advised by counsel is necessary in order to:

 

(A)              avoid any violation of Applicable Law (including compliance
with such procedures as may restrict the number of prospective bidders and
purchasers, require that such prospective bidders and purchasers have certain
qualifications and restrict such prospective bidders and purchasers to Persons
who will represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of such Issuer
Pledged Collateral); or

 

(B)               obtain any required approval of the sale or of the purchaser
by any Governmental Authority or official; and

 



12

 

 

(ii)          such compliance shall not result in such sale being considered or
deemed not to have been made in a commercially reasonable manner, nor shall the
Trustee be liable or accountable to the Equityholder for any discount allowed by
the reason of the fact that such Issuer Pledged Collateral is sold in compliance
with any such limitation or restriction.

 



Article XI

 

PURCHASE OF THE ISSUER PLEDGED COLLATERAL

 

Section 11.1         Purchase of the Issuer Pledged Collateral. In connection
with the potential foreclosure or sale of any Issuer Pledged Collateral upon the
occurrence and continuation of an Event of Default, the Equityholder shall have
the right, but not the obligation, to match any offer to purchase all or any
portion of such Issuer Pledged Collateral from a third party. In the event that
the Equityholder does not offer to purchase any Issuer Pledged Collateral within
10 Business Days of such offer, the Trustee may sell any remaining Issuer
Pledged Collateral to third parties; provided, that such third parties shall
have first executed a confidentiality agreement in the form of the
Confidentiality Agreement and delivered such confidentiality agreement to the
Trustee, the Issuer and the Equityholder. Subject to the preceding sentence, the
Equityholder may, but shall not be required to, bid on and be a purchaser of the
Issuer Pledged Collateral or any part thereof or any right or interest therein
at any sale thereof, whether pursuant to foreclosure, power of sale or
otherwise. In connection with any such sale of any Issuer Pledged Collateral by
the Trustee pursuant to this Section 11.1, the Trustee shall apply the purchase
price to the payment of the Secured Obligations secured hereby in accordance
with Sections 10.1(d) and 12.1 of this Pledge and Security Agreement and in
accordance with Section 4.14 of the Indenture. Any purchaser of all or any part
of the Issuer Pledged Collateral shall, upon any such purchase, acquire good
title to the Issuer Pledged Collateral so purchased, free of the security
interests created by this Pledge and Security Agreement.

 

Article XII

 

EXPENSES

 

Section 12.1         Expenses. The Equityholder will upon demand pay to the
Trustee the amount of any and all reasonable expenses, including the reasonable
fees and expenses of its counsel and of any experts and the Trustee, and any
transfer Taxes, in each case payable upon sale of the Issuer Pledged Collateral,
which the Trustee may incur solely in connection with (a) the custody or
preservation of, or the sale of, collection from or other realization upon, any
of the Issuer Pledged Collateral, (b) the exercise or enforcement of any of the
rights of the Trustee hereunder against the Equityholder or the Issuer Pledged
Collateral, (c) the failure by the Equityholder to perform or observe any of the
provisions hereof or (d) the administration of this Pledge and Security
Agreement in respect of the Equityholder. Any amount payable by the Equityholder
pursuant to this Section 12.1 shall constitute Secured Obligations secured
hereby; provided, however, if there is more than one Equityholder, in no event
shall the Issuer Pledged Collateral of one Equityholder be used to satisfy the
failure by another Equityholder to make any such payment.

 



13

 

 

Article XIII

 

NO WAIVER; REMEDIES

 

Section 13.1         No Waiver; Remedies. No failure or delay on the part of the
Trustee to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Trustee of any right,
power or remedy preclude any additional exercise by the Trustee of such right,
power or remedy. The remedies herein provided are to the fullest extent
permitted by Applicable Law cumulative and are not exclusive of any remedies
provided by Applicable Law. No notice to or demand on the Equityholder in any
case shall entitle the Equityholder to any other or further notice or demand in
similar or other circumstances.

 

Article XIV

 

AMENDMENTS

 

Section 14.1          Amendments.

 

(a)           No waiver, amendment, modification or termination of any provision
of this Pledge and Security Agreement, or consent to any departure by the
Equityholder therefrom, shall in any event be effective without the written
concurrence of the Trustee pursuant to Section 9.1 or Section 9.2 of the
Indenture, as applicable, and (except as otherwise provided in Section 15.1)
none of the Issuer Pledged Collateral shall be released without the written
consent of the Trustee pursuant to Section 9.1 or Section 9.2 of the Indenture,
as applicable. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

(b)          As long as Theravance Biopharma R&D (or its successors) is the
holder of any Capital Securities of the Issuer, no amendment, modification or
termination of any provision of this Pledge and Security Agreement shall be
effective without the written concurrence of Theravance Biopharma R&D (or its
successors).

 

Article XV

 

RELEASE; TERMINATION

 

Section 15.1          Release; Termination. Upon payment and performance in full
of the Secured Obligations or discharge of the Indenture pursuant to Section
11.1 of the Indenture, this Pledge and Security Agreement shall terminate
automatically, and the Trustee (a) upon written request by the Equityholder
shall promptly deliver to the Equityholder any remaining Issuer Pledged
Collateral and money received in respect thereof in its possession, and all
documents, agreements or instruments representing the Issuer Pledged Collateral
held by the Trustee prior to such termination, and (b) upon written request by
the Equityholder, shall promptly execute and deliver to the Equityholder and, if
necessary, file or record, at the Equityholder’s expense, all such documentation
(including UCC termination statements) necessary to release, and evidence the
release of, the Liens on the Issuer Pledged Collateral, such documentation to be
prepared by the Equityholder and delivered to the Trustee. If the Trustee fails
to promptly deliver or file or record the UCC termination statements referred to
in, and in accordance with, clause (b) in the preceding sentence, then the
Equityholder may file or record such UCC termination statements.

 



14

 

 

Article XVI

 

NOTICES

 

Section 16.1          Notices. All Notices shall be in writing and shall be
effective (a) upon receipt when sent through the mails, registered or certified
mail, return receipt requested, postage prepaid, with such receipt to be
effective the date of delivery indicated on the return receipt, (b) upon receipt
when sent by an overnight courier, (c) on the date personally delivered to an
authorized officer of the party to which sent, (d) on the date transmitted by
facsimile transmission with a confirmation of receipt or (e) in the case of any
report that is of a routine nature, on the date sent by first class mail or
overnight courier or transmitted by facsimile transmission, in all cases, with a
copy emailed to the recipient at the applicable address, addressed to the
Equityholder as set forth under the Equityholder’s signature hereto and to the
Trustee in accordance with Section 12.5 of the Indenture. Each party hereto may,
by notice given in accordance herewith to each other party hereto, designate any
further or different address to which subsequent Notices shall be sent.

 

Article XVII

 

CONTINUING SECURITY INTEREST

 

Section 17.1          Continuing Security Interest. Subject to the provisions of
Section 6.1, this Pledge and Security Agreement shall create a continuing Lien
in the Issuer Pledged Collateral and remain in full force and effect until the
release thereof pursuant to Section 15.1 or the sale thereof pursuant to Section
11.1, shall be binding upon the Equityholder and its respective successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
the Trustee and its successors, transferees and assigns; provided, however, that
the Equityholder may not (unless otherwise permitted hereunder, including, for
the avoidance of doubt, any assignment to any affiliate of Theravance Biopharma
R&D in connection with a Restructuring) assign any of its obligations hereunder
without the prior written consent of the Noteholders or the Trustee pursuant to
the Indenture. The Trustee and the Noteholders may assign or otherwise transfer
any indebtedness held by any of them secured by this Pledge and Security
Agreement to any other Person in accordance with the Indenture, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to the Trustee herein or otherwise.

 

Article XVIII

 

SECURITY INTEREST ABSOLUTE

 

Section 18.1        Security Interest Absolute. All rights of the Trustee and
security interests hereunder, and all obligations of the Equityholder hereunder,
shall be absolute and unconditional irrespective of, and the Equityholder hereby
irrevocably waives vis-à-vis the Trustee any defenses it may now have or may
hereafter acquire in any way relating to, any or all of the following:

 



15

 

 

(a)           any lack of validity or enforceability of any of the Transaction
Documents or any other agreement or instrument relating thereto (other than
against the Trustee);

 

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Transaction Documents or any
other agreement or instrument relating thereto, including any increase in the
Secured Obligations resulting from the extension of additional credit;

 

(c)           any taking, exchange, surrender, release or non-perfection of any
Issuer Pledged Collateral or any other collateral securing the Secured
Obligations, or any release or amendment or waiver of or consent to any
departure from any guaranty, for all or any of the Secured Obligations;

 

(d)           any manner of application of any other collateral, or proceeds
thereof, to all or any of the Secured Obligations, or any manner of sale or
other disposition of any other collateral securing all or any of the Secured
Obligations or any other obligations of the Issuer under or in respect of the
Transaction Documents or of any other assets of the Issuer;

 

(e)           any change, restructuring or termination of the limited liability
company structure or existence of the Issuer, including as a result of the
Restructuring;

 

(f)            the release or reduction of liability of any guarantor or surety
with respect to the Secured Obligations; or

 

(g)           any other circumstance (including any statute of limitations) or
any existence of or reliance on any representation to the Trustee that might
otherwise constitute a defense available to, or a discharge of, the obligations
of the Equityholder.

 

Section 18.2         Obligations of Equityholders Several and Not Joint.
Notwithstanding any other provision of this Pledge and Security Agreement, if
there is more than one Equityholder, references to the Equityholder herein shall
apply to each Equityholder mutatis mutandis and the obligations of each
Equityholder hereunder shall be several and not joint and in no event shall the
Issuer Pledged Collateral of one Equityholder be used to satisfy the failure by
any other Equityholder to perform any obligation hereunder.

 

Article XIX

 

INDEMNITY

 

Section 19.1         Indemnity. The Equityholder agrees to indemnify, reimburse,
defend and save and hold the Trustee and its officers, directors, employees,
trustees, agents, advisors and affiliates (each, an “Indemnitee” and,
collectively, the “Indemnitees”) harmless from and against, and shall pay on
demand, any and all Losses of whatsoever kind and nature imposed on, asserted
against or incurred by any of the Indemnitees solely (a) in connection with the
custody or preservation of, or the sale of, collection from or other realization
upon, any of the Issuer Pledged Collateral pursuant to the exercise or
enforcement of any of the rights of the Trustee hereunder, (b) in connection
with the failure by the Equityholder to perform or observe any of the provisions
hereof to be performed by it or (c) arising out of or in connection with or
resulting from this Pledge and Security Agreement and the transactions
contemplated hereby in respect of the Equityholder, excluding those arising out
of the gross negligence or willful misconduct of any Indemnitee. Each Indemnitee
agrees to use its best efforts to promptly notify the indemnitor(s) of any
assertion of any such liability, damage, injury, penalty, claim, demand, action,
judgment or suit of which such Indemnitee has knowledge.

 



16

 

 

The obligations of the Equityholder in this Section 19.1 shall survive the
termination of this Pledge and Security Agreement.

 

The Trustee shall be entitled to all of the protections, immunities,
indemnities, rights and privileges of the Trustee set forth in the Indenture,
whether or not expressly stated herein.

 

Article XX

 

OBLIGATIONS SECURED BY ISSUER PLEDGED COLLATERAL

 

Section 20.1          Obligations Secured by Issuer Pledged Collateral. Any
amounts paid by any Indemnitee as to which such Indemnitee has the right to
indemnification, and any amounts paid by the Trustee in preservation of any of
its rights or interest in the Issuer Pledged Collateral, shall constitute
Secured Obligations secured by the Issuer Pledged Collateral.

 

Article XXI

 

SEVERABILITY

 

Section 21.1          Severability. Any provision of this Pledge and Security
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without, to the extent permitted by Applicable Law,
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not, to the extent permitted by
Applicable Law, invalidate or render unenforceable such provision in any other
jurisdiction. Where provisions of any Applicable Law resulting in such
prohibition or unenforceability may be waived, they are hereby waived by the
parties hereto to the full extent permitted by Applicable Law so that this
Pledge and Security Agreement shall be deemed a valid, binding agreement in
accordance with its terms, to the extent permitted by Applicable Law.

 

Article XXII

 

COUNTERPARTS; EFFECTIVENESS

 

Section 22.1          Counterparts; Effectiveness. This Pledge and Security
Agreement and any amendments, waivers, consents or supplements may be executed
in counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. This Pledge and Security Agreement shall become effective upon
the execution and delivery of a counterpart hereof by each of the original
parties hereto and, with respect to any Person becoming a party hereto after the
date hereof, upon the execution and delivery hereof by such Person. Any
counterpart may be executed by facsimile or other electronic transmission, and
such facsimile or other electronic transmission shall be deemed an original.

 



17

 

 

Article XXIII

 

REINSTATEMENT

 

Section 23.1          Reinstatement. This Pledge and Security Agreement shall
continue to be effective or be reinstated, as the case may be, with respect to
the Equityholder if at any time any amount received by the Trustee hereunder or
pursuant hereto is rescinded or must otherwise be restored or returned by the
Trustee, as the case may be, upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Equityholder or upon the appointment of any
intervenor or conservator of, or trustee or similar official for, the
Equityholder or any substantial part of its assets, or upon the entry of an
order by a bankruptcy court avoiding the payment of such amount, or otherwise,
all as though such payments had not been made.

 



Article XXIV

 

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL; SERVICE OF PROCESS

 

Section 24.1          SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL; SERVICE
OF PROCESS.

 

(a)          ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS PLEDGE AND
SECURITY AGREEMENT OR ANY DOCUMENT RELATED HERETO MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK LOCATED IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND THE
EQUITYHOLDER HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS RESPECTIVE
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. THE EQUITYHOLDER AND THE TRUSTEE HEREBY IRREVOCABLY WAIVE
TRIAL BY JURY, AND THE EQUITYHOLDER HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

 

(b)          THE EQUITYHOLDER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF
ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE SENDING
OF COPIES THEREOF BY FEDERAL EXPRESS OR OTHER OVERNIGHT COURIER COMPANY, TO THE
EQUITYHOLDER AT ITS ADDRESS SPECIFIED BY Section 16.1, SUCH SERVICE TO BECOME
EFFECTIVE UPON DELIVERY THEREOF TO THE EQUITYHOLDER.

 



18

 

 

(c)           NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE TRUSTEE TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST THE EQUITYHOLDER IN ANY OTHER JURISDICTION.

 

Article XXV

 

GOVERNING LAW

 

Section 25.1       GOVERNING LAW. THIS PLEDGE AND SECURITY AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO
CONFLICTS OF LAW OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS, EXCEPT TO THE EXTENT
THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR THE REMEDIES
HEREUNDER, ARE GOVERNED BY THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF
NEW YORK.

 

Article XXVI

 

TABLE OF CONTENTS AND HEADINGS

 

Section 26.1         Table of Contents and Headings. The Table of Contents and
headings of the Articles and Sections of this Pledge and Security Agreement have
been inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms or provisions
hereof.

 

Article XXVII

 

CONVERSION OF CURRENCY; WAIVER OF IMMUNITY

 

Section 27.1         Currency Conversion. If, for the purpose of obtaining a
judgment or order in any court, it is necessary to convert a sum due hereunder
from Dollars into another currency, the Equityholder has agreed, to the fullest
extent that it may effectively do so, that the rate of exchange used shall be
that at which, in accordance with normal banking procedures, the Trustee could
purchase Dollars with such other currency in the Borough of Manhattan, The City
of New York on the Business Day preceding the day on which final judgment is
given.

 



19

 

 

Section 27.2        Judgment Currency. The obligation of the Equityholder in
respect of any sum payable by it to the Trustee hereunder shall, notwithstanding
any judgment or order in a Judgment Currency, be discharged only to the extent
that, on the Business Day following receipt by the Trustee of any sum adjudged
to be so due in the Judgment Currency, the Trustee may in accordance with normal
banking procedures purchase Dollars with the Judgment Currency. If the amount of
Dollars so purchased is less than the sum originally due to the Trustee in the
Judgment Currency (determined in the manner set forth in Section 27.1), the
Equityholder agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Trustee against such loss, and, if the amount of the
Dollars so purchased exceeds the sum originally due to the Trustee, the Trustee
shall remit to the Equityholder such excess, provided that the Trustee shall
have no obligation to remit any such excess as long as the Equityholder shall
have failed to pay the Trustee any obligations due and payable to the Trustee
hereunder, in which case such excess may be applied to such obligations of the
Equityholder in accordance with the terms hereof. The foregoing indemnity shall
constitute a separate and independent obligation of the Equityholder and shall
continue in full force and effect notwithstanding any such judgment or order as
aforesaid.

 

Section 27.3         Waiver of Immunity. To the extent that the Equityholder may
in any jurisdiction claim for itself or its assets immunity (to the extent such
immunity may now or hereafter exist, whether on the grounds of sovereign
immunity or otherwise) from suit, execution, attachment (whether in aid of
execution, before judgment or otherwise) or other legal process (whether through
service or notice or otherwise), and to the extent that in any such jurisdiction
there may be attributed to itself or its assets such immunity (whether or not
claimed), the Equityholder irrevocably agrees with respect to any matter arising
under this Pledge and Security Agreement for the benefit of the Trustee not to
claim, and irrevocably waives, such immunity to the full extent permitted by the
laws of such jurisdiction.

 

[SIGNATURE PAGES FOLLOW]

 



20

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Pledge and Security
Agreement as of the day and year first written above.

 

  U.S. BANK NATIONAL ASSOCIATION,   not in its individual capacity but solely as
  Trustee       By: /s/ Alison D.B. Nadeau     Name: Alison D.B. Nadeau    
Title: Vice President

 

 



TRIPLE ROYALTY SUB II LLC

Pledge and Security Agreement

 





 



  

  THERAVANCE BIOPHARMA R&D, INC.         By: /s/ Brett A. Grimaud     Name:
Brett A. Grimaud      Title: Assistant Secretary, Vice President and      
Assistant General Counsel          

 

Percentage of membership interests of Issuer

Pledged Equity as of the date hereof: 100%

        Notice Information pursuant to Section 16.1:     Theravance Biopharma
R&D, Inc.     c/o Theravance Biopharma US, Inc.     901 Gateway Boulevard    
South San Francisco, CA 94080     Attention: Brett A. Grimaud, Assistant      
Secretary, Vice President and       Assistant General Counsel     Facsimile:
(650) 808-6095     Email: BGrimaud@theravance.com

 



TRIPLE ROYALTY SUB II LLC

Pledge and Security Agreement

 













 